Casé

oO SH SN DH NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 1of79 Page ID #:262

Michael Ian Garey
Attorney at Law

714 North Spurgeon St.
Santa Ana, California
92701

E-mail: mg eea ie aol.com
Tel. 714-834-0950

Attorney for Defendant
Nam Hyun Lee

IN THE UNITED STATES DISTRICT COURT FOR THE
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF Case No. 18-CR-00226-01-JVS

AMERICA,
EXHIBITS A-F IN SUPPORT OF
Plaintiff, DEFENDANT NAM HYUN LEF’S
POSITION RE: SENTENCING;
Vv. OBJECTIONS TO PSI REPORT

NAM HYUN LEE,

Defendant.

 

ee ee ee ee ee ee

Defendant Nam Hyun Lee, through counsel, hereby submits
the following Exhibits, to attach to his sentencing
memorandum.

Dated: December 29, 2020 Respectfully Submitted,
/S /

 

Michael Ian Garey
Attorney for Defendant
Nam Hyun Lee

 
Case

a

oS ee SN DO NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 2 of 79 Page ID #:263

EXHIBITS

EXHIBIT A

EXHIBIT

EXHIBIT

EXHIBIT

EXHIBIT

EXHIBIT

EXHIBIT

TABLE OF CONTENTS

U.S. CUSTOMS SEIZURE DOCUMENT............

ALTERNATIVE VALUATIONS..................

 
 

Casq 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 30f 79 Page ID #:264

&

co Oo Fe SN DN

EXHIBIT A

11 U.S. CUSTOMS SEIZURE DOCUMENTS
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 4of79 Page ID #:265
3150 Tchulahoma Road, Suite 1
Memphis, TN 38118

U.S. Customs and
Border Protection

 

NOTICE OF SEIZURE AND INFORMATION TO CLAIMANTS
NON-CAFRA FORM

CERTIFIED MAIL —- RETURN RECEIPT [7014 2120 0002 6740 6446]

a

December 20, 2016
¥ fo i—Veseuly Wd &4- eM me

- HeSin [ASFA Ayton
Re: Case Number vag wage eee ‘

Dear Sir/Madam:

     

This is to notify you that U.S. Customs and Border Protection (CBP) seized the property
described below, Airway Bill No: 6635 8410 3180 at the FedEx facility in Memphis,
Tennessee on November 23, 2016:

 

DESCRIPTION APPRAISED DOMESTIC VALUE
Sildenafil (21.40 Kg) : $53,500.00 Total

The appraised domestic value of the property is $53,500.00.

The property was seized and is subject to forfeiture under the provisions of Title 19,
United States Code (U.S.C.), Section 1595a(c), because an attempt was made to smuggle
or clandestinely import prescription medication into the commerce of the United States
by falsely declaring the description and/or value on the shipper's manifest contrary to 19
U.S.C. § 1481, § 1484 and Title 19, Code of Federal Regulations (C.F.R.), Part 128. In
addition, the property is further subject to the provisions of 21 U.S.C. § 952. 18 U.S.C. §
345 and 21 U.S.C. § 355(a), These laws prohibit the importation of unapproved drugs,
meaning the Food and Drug Administration has not approved the foreign source, for
consumption or distribution in the United States regardless of the existence of a
prescription.

The facts available to CBP indicate that you might have an interest in the seized property.
The purpose of this letter is to advise you of the options available to you concerning this

seizure. An important document — an “Election of Proceedings” form is enclosed with

this letter. You must choose one of the options outlined below, indicate your choice on
the “Election of Proceedings” form, and return it and any other necessary documents to

Page | of 5 (ATT 8-B: Revised November 2014)

LEE_0000087
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 5of79 Page ID #:266

L9¢0000 337

 

 

 

 

 

2314/0ZT6'06"PO0E 12301 OST‘OTS ‘D4 €0'Z 07906 V2 ‘yuvd VNING
(>) v 26ST DSN6T werd ors (u3qMOd) OLEH “3AV VINIVd V1 TSZ8
T8EDSNTZ sad 00°S$ WsvIwavL 337 13INVa
NOLLVIOIA ALLNYND ¥aaWnN
3430)
8 ALNIOHLN oNizias | # SASLH P2409 GUSIN | AMTWADUSAWOd | ANIA GasIvuddy | AMVAYRINI | Oy won aniosaa wail | aunziasTIVW - aWYN waluodW!

 

 

 

 

 

 

 

MHSTCLLb6S7V3 # 13DuVd SSLNIWIAWOD

*SNOILVQYOI3Y" Udi

 

Od99 / 90.193H ‘Z7301WHO

*AG O3NY3I3N

SJAeQ JIEVWEW 2YRD1dIO ONISIVUddV

 

ALNIDVS TIVI IWNOILVNYSLNI 238NZISS JO JDVId

OZLZ 3009 LYOd

 

T80 ‘YwasWNN WV3L

 

Lt0z/et/z "aLLIWENS 3Lv0

 

at

ASIQGNVHOYAW A4AZIFS JO LNAWASIVeddV
‘NOLLOALOUd YACUOT ANV SWO.LSND
ALIYNOAS AGNVTAWOH AO LNAWLYUVdaAd

 

 
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 6of 79 Page ID #:267

U.S. FOOD AND DRUG ADMINISTRATION
OFFICE OF CRIMINAL INVESTIGATIONS

 

 

INVENTORY OF EVIDENCE
CASENUMBER: 9 Gl a SERIAL NO: 15. 0385 -

 

OCI Form 4200

LEE_0000360
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 7 of 79 Page ID #:268

 

U.S. FOOD AND DRUG ADMINISTRATION
OFFICE OF CRIMINAL INVESTIGATIONS

 

SERIAL NO: 15 - 0385 - 25898

INVENTORY OF EVIDENCE

CASE NUMBER: hh CASE TITLE: MIRACLE ZEN

INVENTORY DATE: 12/02/2016
DATE RECEIVED: 12/01/2016 SOURCE:

INVENTORIED BY: SA DAVID ASPLING

Customs and Border Protection/
IMF

 

ITEM #
1

QTY
1

DESCRIPTION OF EVIDENCE

Box with EMS shipping label, EA259477215HK, addressed to DANIEL LEE, 8251 La Palma Ave., #376,
Buena Park, CA 90620, USA, shipped from: RM 225-226 BLKB FOCAL IND CTR 21, MAN LOK ST
HUNGHOM KLN HONG KONG, declared as Health products, 2.5 kg, usd 10; containing two colored

bags, with pictures of fruit and Chinese language characters; each colored bag containing a clear
plastic bag of white powder

 

ITEM #(s) | DATE

OC! Form 4200

 

CHAIN OF CUSTODY

ACTION TRACKING SIGNATURE

_. Evidence
__ Custodian
__ Case File
__ Agent Copy

LEE 0000359
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 8 of 79 Page ID #:269

 

WONG, CALEB J
From: ENG, SHEILA J on behalf of FTIRLALAB
Sent: Monday, November 14, 2016 5:27 PM
To: WONG, CALEB J} .
Ce: FTIRLALAB; KNIGHT, ROLANDO; VALDIVIA, ARACELT; MENG, HSIANG-HUE SCHNYDER,
PRESTON; LAX-IMF3461; ENG, SHEILA J
Subject: RE: Two samples from LAX 11-12-16 f
‘
Dear Officer Wong,

These are the laboratory identifications based on the files submitted under the Field Triage Infrared Reachback (FTIR)

Program on November 12, 2016 from the Los Angeles International Mait Facility (Torrance, CA) OFO.
1} Sample tD # EA 2594477215HK 1:

The material is presumptive identified as a mixture containing

Tadalafil. ‘Tadalafil is an erectile Gysfunction (ED) drug. Please handle in

accordance with local operating procedures.
2) Sample 1D # EA 2594477215HK 2:

The material is presumptive identified as a mixture containing

Tadalafil. Tadalafil is an erectile dysfunction (BD) drug. Please handle

in accordance with local operating procedures.
The spectral data is the same for both samples.
Let me know if you have any questions.

Sheila

 

Sheila Eng, PhD
* Assistant Laberatory Director * LSS-Los Angeles laboratory
U.S, Customs and Border Protection * Office of Information and Technology

02213 - 13: 142s

From: WONG, CALEB J .
Sent: Saturday, November 12, 2016 2:02 P
To: FTIRLALAB <ftirlalab|

Subject: Two samples from LAX 11-12-16

 

LEE 0000358
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 9of79 Page ID #:270

DEPARTMENT OF HOMELAND SECURITY

CUSTODY RECEIPT for
SEIZED PROPERTY and EVIDENCE

No. 64

27347

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Handbook 5200-09
3. Investigative Case No. 4. Enforce No.
LOI poo COOOODOpDoo
5. Prior Detention cae &. Date Seized (mmiadiywy) _| .7. Time Seized (Usa 24 Hrs) | 8. FDINMisc.
Yes [7] No if yes, DHS 6051D No. AZ/ OI AOIG OBCO
3 Seized From: 10. Entry No. 41. Seal ar Other ID Nos. *
Daniel, lee. 7 EA 2594-77245 HiKk
Address: 8251 Lo Palma Ave * 376 12 Remarks:
. TIF
Buena Por kK, CA 90620 TO DA
Telephone No.( _)} Ext
13. Send Correspondence to:
PEF. yr * CA On SHOO
14. PROPERTY ( By-tine Item) Attach DHS Form 56 If conveyance
a. Line b. Description c. Packages d. Measurements e. Est. Dom.
Item No, i Number Type Qty. UM Value
. — . 2 $
O04 | Tadala Lit 4 | BOX 12.03 | Ke
$
3
$
$
$
15. Seizing Officer
WONG, Galely <BpO x Coleg [AD i fa ) 01/2016
Print Name Signature Date
16, ACCEPTANCE / CHAIN OF CUSTODY
a. Line b. Description c. Print d. Signature e. Date
item No. Name/Title/Organization
001 1 - Box S. Gucel re aad A rnses | Yifte
DHS Form 6051A Continuation Sheet Attached? Yes [_] No C]

 

 

DHS retains original
Previous edilions are obsolete

DHS Form

6051S (08/09)

 

LEE 0000357
 

 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 10 of 79 Page ID #:271

 

 

DEPARTMENT OF HOMELAND SECURITY

 

 

 

 

No. 7301059
CUSTODY RECEIPT for
SEIZED PROPERTY and EVIDENCE
Handbook 5200-09

1. FPF No. 2. ini

LILI DODD OC)
5. Prior Detention? | 6. Date Seized (mnvddiyyyy) | 7. Time Seized (Use 24 Hrs) | 8. FIDIN/Misc.

Yes[] No[X}] _ ifyes, DHS 6057D No. G eir7 07100
9. Seized From :
Cee or Daa cL Lec Tae 50% Ae 41. Seal or Other ID Nos’

 

 

 

address: 6251 LA Twa Ave Haat 12.Remaks: payTe ExXPLESS NIA.

“BUENA Pree, C4. Tete Tot. FDA SIA D. Asplng,
Telephone No. { ASC “7 3e 2
° Yee aye ote! BLYD Lone Bore, Ca. WEE (S+2) BLL~S400

14. PROPERTY ( By Line Item) Attach DHS Form'58 if conveyance

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Line b, Description c. Packages d. Measurements e. Est. Dom.
Item No. Number Type Qty. UM Value
$
ob | TedAcafit | | pox (1 B4| Ke
. $
$
$
$
$
i

 

 

 

 

 

 

 

Te ELEY, ox Sy ee - be, 1317

 

 

 

Print Name / Signature’ / Date
16, ACCEPTANCE/ CHAIN OF CUSTODY
a. Line b. Description c. Print d. Signature e. Date
ttem No. Name/Title/Organization

 

] a 2
00] | - Box 9. Carrol be | AG rreen  |72/19

Cot 4 -Bor D Asians / Fratber Dye 6 3/17-

 

 

 

 

 

 

 

 

 

 

 

 

DHS Form 6051A Continuation Sheet Attached? Yes [] No Ay
DHS retains original
Previous editions are obsolete

 

DHS Form 60515 (08/09)

LEE 0000366
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 11of79 Page ID #:272

Incident Report

04/17/2017 14:40 EDT OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

Page 1 of 5

 

20950236/21.55 KG SILDENAFIL CITRATE/CN-CA,
US/FEDEX/MEMPHIS,TN

Incident Overview

 

 

 

 

incident Type SZ - SEIZURE

Title 20950236/21.55 KG SILDENAFIL CITRATE/CN-CA,US/FEDEX/MEMPHIS, TN
Document Number Draft IN

SEACATS Incident Number 201752Z000917301

 

FP&F Case Number

 

Occurrence Date and Time

11/02/2016 03:00

 

 

 

 

 

 

 

 

 

 

 

 

Arrest? No
Indictment? No
Contributing Info Indicator No
Violator Information

Violator Type INDIVIDUAL
Suspect Name

Last LEE

First NAM

Middle HYUN
Date of Birth 03/02/1958
Gender

Gender M - MALE
Race A - ASIAN

 

Hispanic Indicator

N - NOT OF HISPANIC OR LATINO ORIGIN

 

Citizenship
Country

 

KR - KOREA, REPUBLIC (SOUTH)

 

 

 

 

Case Number

Case Title EAGLE Event Number
Nam Hyun LEE et al Not Specified

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Security. TRE BOGOe TS for
ofthe

disclosure of this document or information contained herein should be referred to HS! Headquarters together with a copy

Date Approved
N/A

ocument.
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 12 of 79 Page ID #:273
Incident Report
04/17/2017 14:40 EDT OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE Page 2 of 5
Incident Address
Address Type
Type O - OTHER
Other Unknown
Address
Address
City Fullerton
State CA - CALIFORNIA
Postal Code 92833
Country US - UNITED STATES
Seizure Line Item Statistics
Incident Line Item Number 1
Commodity ODB - OTHER DRUGS,PRESCRIPTIONS, CHEMICALS
Unit of Measure KG - KILOGRAM
Quantity 21.55
Value 53875
Selzure Statistic
Type SR - SEIZURE - VALUE
Date November 2, 2016
Status Approved
Incident Line item Number 2
Commodity ODB - OTHER DRUGS,PRESCRIPTIONS, CHEMICALS
Unit of Measure GR - GRAM
Quantity 25.1
Value 62.75
Seizure Statistic
Type SR - SEIZURE - VALUE
Date November 2, 2016
Status Approved
Se
Case Number Case Title EAGLE Event Number Date Approved
f Nam Hyun LEE et al Not Specified N/A

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Security. TRENOUSOR TT for
ofthe

disclosure of this document or information contained herein should be referred to HS! Headquarters together with a copy

ocument.
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 13 0f 79 Page ID #:274

Incident Report
04/17/2017 14:40 EDT OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE Page 3 of 5

 

Routing Information

 

 

 

 

 

 

Supervisor Mark Buenaluz

Program Code 712 - NTC CARGO UNIT

Program Code YG1 - INTELLECTUAL PROPERTY RIGHTS
Document Notification Level 1- TO RECORD OWNER

 

 

Restrict Visibility

 

 

Groups Visible To Restricted

 

 

 

 

Case Number Case Title EAGLE Event Number Date Approved

Po Nam Hyun LEE et al Not Specified N/A
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Security. TREBOSOe T2 for
disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 14 of 79 Page ID #:275

Incident Report
04/17/2017 14:40 EDT OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE Page 4 of 5

 

Narrative

 

On 10/30/16, while performing pre-arrival manifest review at the FedEx hub Memphis, TN, CBPO Walls selected a shipment on AWB #
7050 6929 2618 manifested as “Acrylic Paint" for an intensive exam. When the shipment arrived at the Customs and Border Protection
exam area it was found to contain an unknown powder. The shipment was tested by utilizing the Smiths Detection HazMatiD 360machine
as part of the Field Triage Infrared Reachback (FTIR) Program on-site and the liquid was identified as Tadalafil and Sildenafil. HSi Memphis
was notified via emai! and the shipment was held intact. The shipment was seized and controlled on CBP form 6051S #
2017209510023601 and was sealed in the original box Line-1 (Sildenafil Citrate) and bag # A4089702 Line-2 (Tadalafil) and was TOT SPC.
Routing: CN-CA, US. Neither the shipper nor consignee contain TECS records. The gross weight of the shipment is 21.55 kg. ***Possible
Controlled Delivery***

 

 

 

Case Number Case Title EAGLE Event Number Date Approved

PF Nam Hyun LEE et al Not Specified N/A

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Security. TRE" OOdoe TS for
disclosure of this document or information contained herein should be referred to HS! Headquarters together with a copy of the document.
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 15of 79 Page ID #:276
Incident Report
04/17/2017 14:40 EDT OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE Page 5 of 5
Metadata
Document Number Draft IN
Document Status Pending Supervisor Approval
Opened 4/17/2017
Last Updated 4/17/2017
Loan Mcintosh-Rupp
Author 1038 - SPECIAL AGENT
2134948939
Loan McIntosh-Rupp
Owner 1038 - SPECIAL AGENT
2134948939
Mark Buenaluz
Supervisor 1043 - SUPERVISORY SPECIAL AGENT
8186722311
Case Metadata
Case Title Nam Hyun LEE et al
Case Opened 3/15/2017
Case Last Updated 3/20/2017
Mark Buenaluz
Approved 1043 - SUPERVISORY SPECIAL AGENT
3/20/2017
en
Case Number Case Title EAGLE Event Number Date Approved
f Nam Hyun LEE et al Not Specified N/A

This document is loaned to you for official use only and remains the property of the Department of Homeland Security. TRE" OSES for
ofthe do:

disclosure of this document or information contained herein should be referred to HSI Headquarters together with a copy

cument.
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 16 of 79 Page ID #:277

U.S. Postal Service”
CERTIFIED MAIL? RECEIPT

 

 

 

 

 

Tota wecer Kees | $

secsrmel¥ 2m Lee.

treet & No,

nee fletebyin k ot
ity, State, a

AE ole ee lle ee haste}

 

 

Pa Domestic Mail Only
a
in
2
+
~ Postage | $
‘D osiage gat 44 9\
ru Certified Fee A ardhr esc
Retum Receipt Fea 99 Manse at
J  (Endorsem 999" 5 4. Here
S ( ent Required) 18 co ae
Resticted M- cemet ay
o (End>~ st Men
rm
ru
>
rl
2
t~

 

 
  
 

 

 

  

   

See Reverse for Instructions

LEE_0000615
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 17 of 79 Page ID #:278

— ym

3150 Tchulahoma Road, Suite 1
Memphis, TN 38118

 

NOTICE OF SEIZURE AND INFORMATION TO CLAIMANTS
NON-CAFRA FORM
CERTIFIED RETURN RECEIPT 7014 2120 0002 6740 5647
February 13, 2017
Nam Lee

2045 Hetebrink St.
Fullerton, CA 92833

«

Re: Case Number: 2017-2095-100236-01
Dear Sir or Madam:

This is to notify you that U.S. Customs and Border Protection (CBP) seized the property
described below, Airway Bill No. 7050 6929 2618 at the FedEx facility in Memphis,
Tennessee on November 2, 2016:

Sildenafil Citrate (21.55 kg)
Tadalafil (25.10 gram)

The appraised domestic value of the property is $53,875.00.

The property was seized and is subject to forfeiture under the provisions of Title 19,
United States Code (U.S.C.), Section 1595a(c), because an attempt was made to smuggle
or clandestinely import prescription medication into the commerce of the United States
by falsely declaring the description and/or value on the shipper's manifest contrary to 19
U.S.C. § 1481, § 1484 and Title 19, Code of Federal Regulations (C.F.R.), Part 128. In
addition, the property is further subject to the provisions of 21 U.S.C. § 952, 18 U.S.C. §
545 and 21 U.S.C. § 355(a). These laws prohibit the importation of unapproved drugs,
meaning the Food and Drug Administration has not approved the foreign source, for
consumption or distribution in the United States regardless of the existence of a
prescription.

The facts available to CBP indicate that you might have an interest in the seized property.
' . The purpose of this letter is to advise you of the options available to you concerning this

seizure. An important document — an “Election of Proceedings” form is enclosed with

this letter. You must choose one of the options outlined below, indicate your choice on

Page | of 5 (ATT 8-B: Revised November 2014)
LEE 0000616
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 18 of 79 Page ID #:279
ns om

the “Election of Proceedings” form, and return it and any other necessary documents to
CBP within the allotted time frame. Should you choose to abandon the property, you
must still complete the “Election of Proceedings” form and return it to CBP.

Your options are as follows:

1. Petition: You may file a petition with this office within 30 days from the date of this
letter in accordance with Title 19, United States Code (U.S.C.), Section 1618 (19
U.S.C. §1618) and Title 19, Code of Federal Regulations (C.F.R.), Sections 171.1 and
171.2 (19 C.F.R. §§ 171.1, 171.2), seeking remission of the forfeiture. The petition
does not need to be in any specific form, but it must describe the property involved,
identify the date and place of the seizure, include all the facts and circumstances
which you believe warrant relief from forfeiture, and must include proof of your
interest in or claim to the property. Examples of proof of interest include, but are not
limited to a car title, loan agreement, or documentation of the source of funds. If you

choose this option, you must check Box 1 on the “Election of Proceedings” form.

By completing Box ! on the “Election of Proceedings” form, you are requesting
administrative processing of your case by CBP. You are requesting that CBP refrain
from beginning forfeiture proceedings while your petition is pending or that CBP halt
administrative forfeiture proceedings, if they have already commenced. However, if
CBP has already referred the matter to the U.S. Attorney’s Office for the institution of
judicial forfeiture proceedings, your petition will be forwarded to the U.S. Attomey
for consideration.

If you are dissatisfied with the petition decision (initial petition or supplemental
petition), you will have an additional 60 days from the date of the initial petition
decision, or 60 days from the date of the supplemental petition decision, or such other
time as specified by the Fines, Penalties and Forfeitures Officer to file a claim to the
property, along with the required cost bond, requesting referral of the matter to the
U.S. Attomey’s Office for judicial action. If you do not act within these time frames,
CBP may forfeit the property to the United States as authorized by law.

At any point prior to the forfeiture of the property, you may request a referral to the
U.S. Attomey by filing a claim and cost bond. Please see section 4 of this letter for
information on how to file a claim and cost bond. If you take such action after filing
a petition for relief, your pending petition will be withdrawn from consideration.

2. Offer in Compromise: At any time prior to forfeiture, you may file an offer in
compromise in accordance with Title 19, U.S.C., Section 1617 (19 U.S.C. § 1617)
and Title 19, C.F.R., Sections 161.5 and 171.31 (19 C.F.R. §§ 161.5, 171.31). The
offer must specifically state that you are making it under the provisions of
19 U.S.C. § 1617. If you are offering money in settlement of the case, you must
include payment (bank draft, cashier’s check or certified check, drawn on a U.S.
financial institution, and made payable to CBP) in the amount of your offer. CBP
may only consider the amount of your offer and will return the full offer if it is

2 of ATT 8-B: Revised November 2014)
Page 2 of 5 ‘ _ LEE 0000617
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 19 o0f 79 Page ID #:280
= ame

rejected. This option may serve to delay the case. ‘ou se this opti u
must check Box 2 on the ~Election of Proceedings” form.

If you chose to submit an offer in compromise and are dissatisfied with the offer
decision, you will have an additional 30 days from the date of the offer decision to
file a claim and bond requesting a referral for judicial action. If you do not act within
the additional 30 days, the property may be forfeited to the United States.

You may also request a referral for judicial action at any point prior to the issuance of
the offer in compromise decision, (Please see section 4 of this letter for information
on how to file a claim and cost bond. ) If you take such action, your petition or offer
will be considered to have been withdrawn.

If, upon receipt of your. offer, the matter has already been referred to the U.S.
Attorney for the institution of Judicial forfeiture proceedings, your offer will be
forwarded to the United States Attorney for consideration as an offer of settlement in
the judicial case, as appropriate.

3. Abandon; You may abandon the property or state that you have no claim or interest
in it. If you choose this option, ‘ou should check Box 3 on the “E tion of
Proceedings” form. The Government may proceed with forfeiture proceedings or
address claims from other parties concerning the property, without further involving
you:

4. Court Action: You may request to have this matter referred to the U.S. Attorney for
institution of judicial forfeiture proceedings by notifying the office identified in this
letter, in writing, that you do not intend to file a petition or offer in compromise with
CBP or post the value of the merchandise to obtain its release on payment (see
below). If you choose this option, you should check Box 4 on the “Election of

- Proceedings” form.

If you chose this option, you must submit to CBP (at the address provided at the end
of this letter) a claim and cost bond in the penal sum of $5,000 or 10 percent of the
value of the claimed Property, whichever is less, but in no case shall the amount of
the bond be less than $250.00.

may then file a petition for relief with the Department of Justice pursuant to Title 28,
Code of Federal Register, Part 9 (28 C.F.R. Pt. 9). Failure to submit a bond with the
claim will render the request for judicial proceedings incomplete, and therefore,
defective. This means that the case will NOT be referred to the appropriate U.S.
Attomey.

Page 3 of 5 . (ATT 8-B: Revised November HE 000061 8
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 20 of 79 Page ID #:281
- om

If you wish the Government to seek judicial forfeiture proceedings but cannot afford
to post the bond, you should contact the Fines, Penalties & Forfeitures Officer or
Asset Forfeiture Officer of CBP (where applicable) so that CBP can make a
determination of your financial ability to pay the bond. Ifa determination of
inability to pay is made, the cost of the bond may be waived in its entirety. The case
will be referred promptly and you may then file a petition for relief with the
Department of Justice pursuant to 28 C.F.R. Pt. 9.

Take No Action: If you choose to do nothing, CBP may seek to forfeit the property. In
order to obtain forfeiture, CBP must publish a notice of seizure and intent to forfeit for 30
consecutive days, and after that time the Government acquires full title to the seized
property. The notice will be posted on o about 30 days from the date of thi letter.

For property appraised in excess of $5,000, CBP will post notice of seizure and
intent to forfeit on the internet at www.forfeiture.gov for 30 consecutive days.

For property appraised at $5000 or less, CBP will post notice of seizure and intent
to forfeit in a conspicuous place accessible to the public at the customhouse or
Border Patrol sector office (where appropriate) nearest the place of seizure as well
as on the internet at www. forfeiture.gov for 30 consecutive days.

Release on Payment: If the seized merchandise is not, by law, prohibited from entry
into the commerce of the United States, you may, within 30 days of this letter, submit an
offer to pay the full appraised domestic value of the seized Property accompanied by the
full payment (bank draft, cashier’s check or certified check, drawn ona U.S. financial

property will be immediately released,

substituted for the seized Property. You may still submit a petition, offer in compromise,
or file a claim and cost bond requesting that the matter be referred to the U.S. Attorney’s
Office, and you must check the appropriate box on the “Election of Proceedings” form,

The decision letter on your offer will provide you with the time frames for those options.
If, upon receipt of your offer, the matter has already been referred to the U.S. Attorney’s
Office for the institution of judicial forfeiture Proceedings, your offer will be forwarded
to the U.S. Attorney for consideration.

Holder of a Lien or Security Interest: If you are a holder of a lien or Security interest
and you do not file a request for court action (option 4 above), you may avail yourself of
any of the other options listed. No relief will be granted to you until after forfeiture,
unless your petition, offer or request is accompanied by an agreement to hold the United
States, its officers and employees harmless, and a release from the registered owner
and/or person from whom the property was seized.

Page 4 of 5 (ATT 8-B: Revised November OBIE 0000619
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 21 o0f 79 Page ID #:282
om oy

All accompanying documents, including Supporting documents, must be in the English
language or accompanied by an English language translation and Submitted in duplicate.

No matter which box you check on the enclosed “Election of Proceedings” form, you
should sign, date and return the form, along with any petition, offer in compromise, or
request for judicial forfeiture proceedings if those documents are necessary to support the
option you choose. If you did not receive this Jorm, please call the telephone number
below.

In addition to the seizure and forfeiture liability, you may be liable for a civil penalty in
this matter. If you are liable for a civil penalty, details on the civil penalty are in the
attached letter; or, if not attached, are being prepared and will be mailed shortly.

All correspondence should be addressed to:
U.S. Customs and Border Protection

Fines, Penalties and Forfeiture Office

3150 Tchulahoma Suite |

Memphis, TN 38118

Should further information be required, contact Paulette Niter in the Fines, Penalties and
Forfeitures Office at (901) 544-0614. Inquiries should reference the case number.

Sincerely,

ne
MA Ot
Monte K. Fulton

Fines, Penalties and Forfeiture Officer

Enclosures: Election of Proceedings — Non-CAFRA Form

A FALSE STATEMENT OR CLAIM MAY SUBJECT A PERSON TO
PROSECUTION UNDER TITLE 18, U.S.C., SECTION 1001 AND/OR 1621, AND
MAY BE PUNISHABLE BY A FINE AND IMPRISONMENT

Page 5 of 5 (ATT 8-B: Revised November 22E 0000620
 

Case]6:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 22 of 79 Page ID #:283

Sb

oO SH Ss DBD NH

EXHIBIT B-1

10 ALTERNATIVE VALUATIONS
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 23 0f 79 Page ID #:284

se

From: Rick Huang <Service07@uniwisead.com>
Sent: Thursday, March 17, 2016 6:50 PM

To: Nam Hyun Lee

Subject: Re‘Info

Hi Daniel,

Good day.

Thanks for your kind mail.

Pls see the price below first:

    

Tadalafil; oo ‘Aluminum — 550S/kg+80$ courier

1 99%, high purity 171596-29-5  Skg FoilBag _fee

2 99% opacity, 224785-91-5 kg Foil Bag fe Me tOS courier
3 vm 171599-83-0 ikg Fol Bag 2508ike + 40§ courier
5 voterarite hydrochloride; 129938-20-1 ikg Foil Bag pooiket 40$ courier

Note:1)Any recommend products? Avanafil, Acetildenafil, Jinyang base, Adrafinil, Modafinil and
Flumazenil.
2)can you give bank info. also?Pls see the bank info below:
Beneficiary: HANGZHOU UNIWISE INTERNATIONAL CO.,LTD.
Advising Bank: BANK OF CHINA ZHEJIANG BRANCH
Bank Address: NO 321 FENGQI ROAD HANGZHOU CHINA
Account No.: 800137981208096014
SWIFT BIC: BKCHCNBJ9103
3)it will be ok?, means more or less for custom. yes, it's ok and we will do it for you.
4)company( manufacturer) or resident, which one will be better? I think both is ok but maybe resident

is better.

We do promise our customer with the one-stop business by safety shipping and service. Let's move forward and
do the good cooperation together.

It will be welcomed if your friend and spouse can visit our company.

By the way, my wechat ID is 18968049697.

LEE 0009756
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 24 of 79 Page ID #:285

Looking forward to your futher requriement .
If there is anything, please contact us without any hesitation. I'll be more than happy to help you in any
way I can.

Best regards,
Rick Huang (Mr)

 

Hangzhou UNIWISE International Co.,Ltd.
Office: No.5 Huyuan 2nd Road, Hutouchen Industrial Zone, Xiaoshan District, Hangzhou, China

ret: 27s

 

E-MAIL: Service07@uniwisead.com

we can"t spell S"U"CCESS WITHOUT -— "U"--,

IMPORTANT NOTE: "HANGZHOU UNIWISE INTERNATIONAL CO.,LTD" IS THE ONE AND ONLY BENEFICIARY NAME FOR PAYMENT, WE UNIWISE
WILL NEVER USE ANY PERSONAL BANK ACCOUNT TO.COLLECT THE GOODS PAYMENT FOR ANY REASON, PLEASE KINDLY NOTED. THANK
YOU.

2016-03-18

----- Original Message -----
From : Nam Hyun Lee

Date : 2016-03-17 20:48
Subject : Re: Western union info
To : Rick Huang

 

 

Hi,

tada 5,

varde 1,

silde 1'

dapo 1.

Any recommend products?

Incase, can you give bank info. also?

it will be ok?, means more or less for custom.
Shipping information : will send you later.
company( manufacturer) or resident, which one will be better?
SAFETY and PURITY,,

I have a lot of experience, wish good business.

LEE_0009757

 
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 25 of 79 Page ID #:286

 

My friend is at your town now, do you mind visit you?
My spouse is CHINESE, she will visit you soon.
Thank you,

Daniel Lee.

213-247-3348

We chat ?

2016-03-16 17:50 GMT-07:00 Rick Huang <Service07@uniwisead.com>:
: Hi, Daniel,

Good day and thanks for your kind mail.
Small amount is ok. Pls let me konw how many you need and then figure out the cost for you.

Yes, we use western union and pls see the infos below:

Our Western Union Account:

' First Name: Sheng

Last Name (surname): Guan

Sex: Male

Address: E-19F Dongqing Building, 52 Qingchun Rd. Hangzhou 310006, China

Looking forward to your futher requriement.

Best regards,
Rick
2016-03-17
----- Original Message -----
From : Nam Hyun Lee
Date : 2016-03-16 21:54
Subject : Re: To Mr Daniel==Quote for Tada, Valde,Silde&Dapo
To: Rikh

i Hi,

' J want to try small amount.

' Do you have western union info. ?
_ [have another email address,

, namlee1958@gmail.com.

: Can you send to news ?

Daniel.

 

' 2016-03-14 5:42 GMT-07:00 Nam Hyun Lee <namlee52 ail.com>:

: Hi, Thank you for letter,

' | [well received,

-' Tam thinking the way that custom clear.

,. [will contact you soon.

| Daniel Lee.

| On Mar 14, 2016 12:28 AM, "Rick Huang" <ServiceO07@uniwisead.com> wrote:

3
LEE 0009758

 
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 26 of 79 Page ID #:287

 

 

' Dear Mr Daniel,

 

| Good day and hope you everything is going well.

7 | This is Rick from Uniwise again. We've been talking your purchasing requirement before.
| Do you see my quote on 2016-03-08. Is there any problem with the price or lead time.

| | Just feel free to tell me your thought and I'm willing to try my best to serve you.

: Looking forward to hearing from you soon.

|. Best regards,
|) Rick Huang (Mr)

 

‘| Hangzhou UNIWISE International Co.,Ltd.

|, Office: No.5 Huyuan 2nd Road, Hutouchen Industrial Zone, Xiaoshan District, Hangzhou, China
> TEL: 273

FAX
Skype ID
WhatsApp ID

E-MAIL: Service07@uniwisead.com

 
    

we can"t spell S "U"CCESS WITHOUT -—- "U"---.

: | | IMPORTANT NOTE: "HANGZHOU UNIWISE INTERNATIONAL CO.,LTD" IS THE ONE AND ONLY BENEFICIARY NAME FOR PAYMENT, WE
|| | UNEWISE WILL NEVER USE ANY PERSONAL BANK ACCOUNT TO COLLECT THE GOODS PAYMENT FOR-ANY REASON, PLEASE KINDLY
|| | NOTED. THANK YOU.

i!) 2016-03-14

-~—- Original Message -----
1) From: Sie

||| Date : 2016-03-08 09:35
_|, Subject : Re: To Mr Daniel-=Quote for Tada, Valde,Silde&Dapo
To : Nam Hyun Lee

 

if Hi Daniel, I'm fine thanks and hope you everything is going well.

i Regarding to the safe way for passing the customs, We will change the product name on the label and
; | make it esaier to pass the USA customs. We will use FedEx just like we always do.

Pls see the price below first:

 

 

 

': Tadalafil 10kg==—= 465USD/kg+140USD courier fee
ii; Sildenafil Skg 130USD/kg+80USD couurier fee
i! Dapoxetine hydrochloride 2kg=======--==] 050USD/kg+50USD courier fee
i; Vardenafil SKG 1120USD/kg+80USD courier fee

New and recommend products: Adrafinil, Modafinil, Flumazenil, Misoprostol, Mifepristone &
-., Mimoxidil.
|| Those product are hot in recent market.

LEE_ 0009759

 
 

Case (8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 27 of 79 Page ID #:288

EXHIBIT B-2
ALTERNATIVE VALUATIONS

 

 
 

Case 8:18-cr-00226-JVS “Docu

 

DEPARTMENT OF HOMELAND SECURITY .

CUSTODY RECEIPT for
SEIZED PROPERTY and EVIDENCE

Seized (mméddiyyyy) | 7. Time Seized (Use 24 Hrs) | 8. FDINAdisc.
Oe ay 7 0800,” co
10, Entry. No. 11. Seal or Other ID Nos.
age 274 036.35) HK

72. Remarks:
ToT: FDA / F. Me Millan

‘No. 7301087

 

 
   

 

 

5. Prior Detention? _
Yes] no Ly yes, DHS 60610 No,

 

 

 

 

 

 

 

Aiea. CA 41708

Telephone No.(___) Ext:

 

 

   
 

Popeepaeane

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{ (By ) Attach DHS Form 58 if conveyance
a.Line b. Description ¢. Packages d. Measurements ‘@. Est: Dom.
item No. Number Type Oty. UM Value
. , ‘ $
601 | Qildenafil Poster | Box A | Kgs-
ap , ood pLR ~ 8
i .
~~
tid §
, $
| $ ,
- w4 5
15. ‘ eT —— - < / ~
Pirie = Dae
16, ACCEPTANCE OF CUSTODY __
a. Line b. Description c. Print d. Signature e. Date -
Htem No. so Name/Titie/Organization cee et [PO

1 2 Aid

[00 | [- Box 9. Carve II Wix | Ho nr ged Tah |
Col | t= Roy ). Aolk (oe | yy tha 17

 

 

 

 

 

 

 

 

 

 

 

 

 

DHS Form 605TA Gondnusion Sheol Aiached? Yes LI No TT
DHS retains original 7 |
Previous editions are obe | 7“ _ DHS Form 6051S (08/09)
fo —* — Lee_010176

 

 
 

Case 8:18-cr-00226-JVS DocumerntS5-1~ Fite t2t28128-—-Page-28-0 9 Pag eat OO erry

; DEPARTMENT OF HOMELAND SECURITY ©

CUSTODY RECEIPT for
SEIZED PROPERTY and EVIDENCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

te 3.5203/51 we
"| Address: 1 TTRO_E.. Newburg St. 12. Remarks: EDA
* Ol:
| . Azusa, CA Fos TOs /
Go| Yldenafil Pauod 1 | Bow | vckiki ghey
waidenafil Fouwder pox ale Ke ;
. $
mek
$
S $
. ,
15 erg — — ee
“Carroll x LoKaDrD 22 G/27IT hy!
Print Name tC? Cc Bate TR
fe | _ 16. ACCEPTANCE/CHAINOFCUSTODY Spl
“Tal Dine b. Description c. Print d. Signature a
| teem No, —_ | Nama/TiieOrpariaton
. oJ
Ool | | ~Box \ Reka Mabie. a7
00} | - fox 0. Polk. [ren oe fy! ale ha
DHS Form 6051A Confinuetion Sheet Attached? Yes [J No []
Previous editions are obsolete “ DHS Form 6051S (08/08)
| yo Lee 010177
ae ee _ = _. ee en
 

Case 8:18-cr-00226-JVS Document 55-t—Fitec-t229/28--Page 36-6f 79—Pagetb-#291—__-__—

DEPARTMENT OF HOMELAND SECURITY

CUSTODY RECEIPT for
SEIZED PROPERTY and EVIDENCE

No. 7301076

 

 

    

 

 

 

 

 

 

 

 

 

 

. jon? as 6. Date Seized (mm/ddiyyyy) | 7. Time Seized (Use 24 Hre) | 8. FDIN/Misc.
Yes] NoKJ _ Hyes, DHS 6051D No. VIS 47 0720
9. Seized From: ~, 10. Entry No. 11. Seal or Other ID Nos.
Name: Me ses t L © RT 26325 003 TH
Address: 7963 [ith > 12/Remarks:
TeT F bA |

 

 

 

| Telephone No.{7 4) 212-752] Ext:
Correspondence to:

13. Send
Forut 26, £€ Cogan Clyd Live Beach, CA je%a (AR) 20 Syne
‘ 14. PROPERTY ( By Line’Item) Attach DHS Form 58 if conveyance 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Line b. Description c. Packages d. Measurements e. Est. Dom.
fern No. Number Type Qly. UM Vatue
—_ eof ap . $
COLl Tadalattl Fouder |_| ox || Ke
, “ $
5
$
$
i $
15. Seizing Officer _ eS. fo .
C2PO KR. evi idez. x L\ TIES AA?
Pini Name Spats Dat
16. ACCEPTANCE / CHAIN OF CUSTODY
a. Line b. Description c. Print d. Signature e. Date
item No. Name/Tie/Orgenization
; oN wf . 7, cS
Ql i- ECK » Car ral Vis ho KGAA 9 / {t ]
0 py j- fox i. ia ihe; fi 7BA Jaa jL q V5 [2

 

 

 

 

 

 

 

 

 

 

| DHS Form 6051A Continuation Sheet Attached? Yes [|] No [_]
DHS retains
Previous editions obsolete

ae DHS Form 6051S (08/09)

Lee_010178

4,
 

 

 

° 20--Page 31 of 79 Page ID #:292

605 W 4th Avenue, Suite 230
Anchorage, AK 99501

U.S. Customs and
Border Protection

 

NOTICE OF SELZURE AND INFORMATION TO CLAIMANTS
NON-CAFRA FORM

CERTIFIED - RETURN RECEIPT REQUESTED 7016 1370 0000 2492 5351

MAY 14 2018

CB Enterprise
2239 W. Lincoln St.
Long Beach, CA 90810

Re: Case Number 2018 3195 000 253 01
Dear Sir/Madam:

This is to notify you that U.S. Customs and Border Protection (CBP) seized the property
described below at the Anchorage, Alaska, Federal Express Facility on May 9, 2018:

10.75 Kilograms of Tadalafil.
The appraised domestic value of the property is $5,375.00.

The property was seized and is subject to forfeiture under the provisions of 19 U.S.C. 1595Sa(c),
18 U.S.C. 545, and 19 U.S.C. 1499; Falsely manifested and invoiced.

‘The facts available to CBP indicate that you might have an interest in the seized property. The
purpose of this letter is to advise you of the options available to you concerning this seizure. An
important document — an “Election of Proceedings” form is enclosed with this letter. You must
choose one of the options outlined below, indicate your choice on the “Election of Proceedings”
form, and return it and any other necessary documents to CBP within the allotted time frame.
Should you choose to abandon the property, you must still complete the “Election of
Proceedings” form and return it to CBP.

Page | of 6 (ATT &-F: Revised November 2014)

Lee 010179
 

 

 

 

Cast SI8-Cr-00226-IVS— Document 55-1 Fited 12/29/20 Page 32 of 79 Page ID #:293

f

Your options are as follows:

1. Petition: You may file a petition with this office within 30 days from the date of this letter
in accordance with Title 19, United States Code (U.S.C.), Section 1618 (19 U.S.C. §1618)
and Title 19, Code of Federal Regulations (C.F.R.), Sections 171.1 and 171.2 (19 C.F.R. §§
171.1, 171.2), seeking remission of the forfeiture. The petition does not necd to be in any
specific form, but it must describe the property involved, identify the date and place of the
seizure, include all the facts and circumstances which you believe warrant relief from
forfeiture, and must include proof of your interest in or claim to the property. Examples of
proof of interest include, but are not limited to a car title, loan agreement, or documentation

of the source of funds. If you choose this option, you must check Box 1 on the “Election of

Proceedings” form.

By completing Box | on the “Election of Proceedings” form, you are requesting
administrative processing of your case by CBP. You are requesting that CBP refrain from
beginning forfeiture proceedings while your petition is pending or that CBP halt
administrative forfeiture proceedings. if they have already commenced. However, if CBP
has already referred the matter to the U.S. Attorney’s Office for the institution of judicial
forfeiture proceedings, your petition will be forwarded to the U.S. Altomey for
consideration.

If you are dissatisfied with the petition decision (initial petition or supplemental petition),
you will have an additional 60 days from the date of the initial petition decision. or 60 days
from the date of the supplemental petition decision, or such other time as specified by the
Fines, Penalties and Forfeitures Officer to file a claim to the property, along with the
required cost bond, requesting referral of the matter to the U.S. Attorney's Office for
judicial action. If you do not act within these time frames, CBP may forfcit the property to
the United States as authorized by law.

At any point prior to the forfeiture of the property, you may request a referral to the US.
Altorney by filing a claim and cost bond. Please see section 4 of this letter for information
on how to file a claim and cast bond. \f you take such action after filing a petition for relief,
your pending petition will be withdrawn from consideration.

2. Offer in Compromise: At any time prior to forfeiture, you may file an offer in compromise
in accordance with Title 19, U.S.C., Section 1617 (19 U.S.C. § 1617) and Title 19, C.F.R.,
Sections 161.5 and 171.31 (19 C-F.R. §§ 161.5, 171.31). The offer must specifically state
that you are making it under the provisions of 19 U.S.C. § 1617. If you are offering moncy
in settlement of the case, you must include payment (bank draft, cashier’s check or certified
check, drawn on a U.S. financial institution, and made payable to CBP) in the amount of your
offer. CBP may only consider the amount of your offer and will return the full offer if it is

rejected. This option may serve to delay the case. If you choose this option, you must check
Box 2 on the “Election of Proceedings” form.

if you chose to submit an offer in compromise and are dissatisfied with the offer decision,
you will have an additional 30 days from the date of the offer decision to file a claim and

Page 2 of 6 (ATT 8-E: Revised November 2014)

Lee_010180
 

 

 

 

Case 8:18-cr-00226-JVS Document 55-f—Fitedt2/29/20—Page 33-0f-79 .-Page ID #:294

ELECTION OF PROCEEDINGS — NON-CAFRA FORM

NOTE: PLEASE READ THE LETTER NOTICE OF SEIZURE AND INFORMATION FOR
CLAIMANTS BEFORE YOU FILL OUT THIS FORM. THIS FORM SHOULD BE COMPLETED AND
RETURNED TO U.S. CUSTOMS AND BORDER PROTECTION (CBP) AT 605 W. 4” Avenue, Ste.
230, Anchorage, AK 99501.

| understand that property in which I have an interest has been scized by U.S. Customs and Border
Protection (CBP) under Case Number 2018 3195 000 253 01.

Check ONLY ONE of the five following choices:

ii 1. PREQUEST THAT CBP CONSIDER MY PETITION ADMINISTRATIVELY BEFORE
FORFEITURE PROCEEDINGS ARE INITIATED. My petition is attached. By making this
request, | understand that | am giving up my right to (1) immediately begin administrative
forfeiture proceedings. as provided by 19 U.S.C. § 1607 and 19 C.F.R. § 162.45, or (2) have the
case immediately referred to the U.S, Antorney for court action. as provided by 19 ULS.C, § 1608
and 19 C.F R. § 162.47. If administrative forfeiture has begun, it will be stopped until my petition
is considered. However, | understand that at amy time 1 can request, in writing, that you begin
administrative forfeiture proceedings, and you will continue to consider my petition. | also
understand that af any time I can file a claim and bond with CBP and CBP’s consideration of my
petition will stop and the case will be sent to the U.S. Attorney's Office for court action.

2. [EREQUEST THAT CBP CONSIDER MY OFFER IN COMPROMISE
ADMINISTRATIVELY BEFORE FORFEITURE PROCEEDINGS ARE INITIATED. My
offer is attached. By making this request, | understand that | am giving up my right to (1)
immediately begin administrative forfeiture proceedings, as provided by 19 U.S.C. § 1607 and 19
CLER. § 162.45, or (2) have the case immediately referred to the U.S. Attorney for court action, as
provided by 19 U.S.C. § 1608 and 19 C.F.R. § 162.47. if administrative forfeiture has begun, it
will be stopped until my offer is considered. However, | understand that while my offer is under
consideration } can request, in writing, that CBP begin administrative forfeiture proceedings, and
CBP will continue to consider my offer. | also understand that while my affer is under
consideration | can file a claim and cost bond with CBP and CBP’s consideration of my offer will
stop and the case will be sent 1o the U.S. Attorney's Office for court action.

3. LABANDON THE PROPERTY AND | REQUEST THAT CBP BEGIN ADMINISTRATIVE
PROCEEDINGS TO FORFEIT THE PROPERTY. Picase immediately begin publication of
the notice of seizure and intent to forfeit. | abandon any claim or interest in the property.

it 4. TREQUEST THAT CBP SEND MY CASE FOR COURT ACTION. Please immediately refer
the case to the U.S. Attormey’s Office for the institution of judicial forfeiture proceedings. | am
filing will file a claim and bond with CBP.

5. | REQUEST THAT CBP BEGIN ADMINISTRATIVE PROCEEDINGS TO FORFEIT THE
PROPERTY. Please immediately begin publication of the notice of seizure and intent to forfeit
the property, and consider any petition or offer in compromise which | may timely file. 1
understand that within thirty (30) days of the first publication of the notice, | can request that CBP
send the case to the U.S. Attorney's Office for institution of judicial forfeiture proceedinys.

 

Name (Print) Date

 

Signature ~

Page 1 of | (ALE 8-C: Revised November 2014)

Lee 010181"
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 8:18-cr-00226-JVS Document 55-1 FitetT2t28128—P eg e-S4-6 amelie lea ce eens
$a Sa or
Tel: (213) 880-8949 / (213) 507-6828 Tel: (213) 430-29 are oy-anns
sea +a Fee sag au Fee
‘lao2e |¥ “oro ve It §[3 <o [w [Boo ug [8
wyey | 18 O Aad 1s =
= \ — Lu 0 Dey _
a0) Tone @aw Yende| «bre
ul 3-4 334) "| Maps 312 ww} Sty
18 A715 lar (4) 1 | a! x
we # , uv. yt . ~
par | P89 94-04 as) | 2818 | | ga
Aapas SOs © poy fie Le
— of of ane $3725
$-yb — ou te ob
$a AQ WA sol ¢ sadng  /L7 aS M5 al
fmt ts,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$a 94S
Tel: (213) 880-8949 / (213) 507-6828
say Sigal Fee
$/2 ov’ [¥10. 800. ccd
L
wygee | 18 o| a
(S29) a :
BRE 15 -Wt - 338
1 41k o 344 (4)
we # | ;
(BR) ewe 49 la eo4
SUS Oa
Aas - co 34
| AAs ee
sad Ay is oN an

 

 

 

rg ee

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

éa §ae
Tel: (213) 880-8949 / (213) 507-6828 Z
saa a9 Fee
$() 89° | [> ear as
- fe)
wyey | 18 o | hae,
($32) .
mare. |, a4 iad)
weg (4)
WE #
BS [ewe ced
aes” j € bo 4 if
-y! 1
$2 wae (US

 

 

 
 

Case 8:18-cr-00226-JVS Document 55-1 Fier t22z9f20-Page 35 of 78 Page 1B #:296—

RHAURE HARA RARA A

Zhuzhou Yuancheng Hezhong Technology Development Co., Ltd
TianTai Rd, Tianyuan District, Zhuzhou City, Hunan Province, P.R.China.
ir AY cD Tel: +86073189571356 Cel: +8618188938015 Email: cx06@yccreate.com

YuanChiergrreznerigy~
Zhuzhou Yuancheng Hezhong Technology Development Co.,
Ltd

Huangshan Rd, Tianyuan District, Zhuzhou City, Hunan Province,
P.R.China. (Post code:412000)

Tel: +86073189571356

Cel: +8618188938015

 

 

 

 

 

 

 

 

 

 

Date April.18rd, 2018
Consignee: Tuyet Diem Nguyen
Add: 5825 Lincoln Ave ste D #609,Cypress, California,USA Post
code:90630 invoice No. YCHZC180408
Tel: +1 4581648751 Sosinata
ination
Port USA
Product Name og: Unit
SL.No Quantities (kg) Amount Total Amount (USD)
(USD/kg)
1 S 100kg 90 9000
2 T 30kg 450 13500
Total FOB Amount 22500

 

 

 

 

 

 

Total Amount: Say US Dollars Twenty-two thousand and five hundred ONLY
Payment terms: Banktransfer

Shipment Date: Within 5-7 workdays after confirmation of your payment.
Details for Banktransfer:

Card number(-$): 6228450058041256672

Household name(2%): BAER
Account Bank(Ff 47): A EARL Et AR 4D BRA Be RY A AT

Lee 010189

 

 
 

Case p:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 36 of 79 Page ID #:297

& WwW

oO Oo SS Dn MN

10 EXHIBIT C

11 CERTIFICATES OF FREE SALE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 37 of 79 Page ID #:298

(¢ U.S. FOOD & DRUG
wo

ADMINISTRATION

 

CENTER FOR FOOD SAFETY & APPLIED NUTRITION

Certificate Unique ID: UHQX-YRM5

CERTIFICATE OF FREE SALE

 

1. Pursuant to the Provisions of Rule 44 of the Federal Rules of Civil Procedure, | hereby certify that the
attached letter (and product list, if applicable), as described below, is a true copy of material on file in the
Food and Drug Administration, Department of Health and Human Services and is a part of the official
records of said Administration and Department.

Attachment Dated:
February 27, 2018
To Whom it May Concern
Regarding:
RHINO 7 Platinum 5000 (750mg)

Hasim Enterprise, 5241 Lincoln Ave Ste B6, Cypress, CA 90630

2. In witness whereof, | have pursuant to the provisions of Title 42, United States Code, Section 3505,
and the authority delegated by the Commissioner of Food and Drugs, hereto set my hand and cause the
seal of the Department of Health and Human Services to be affixed this 27th day of February, 2018.

Rett J. DL:

Robert Durkin, Esq., M.S., R.Ph.

Deputy Director, Office of Dietary Supplement Programs
Center for Food Safety and Applied Nutrition

U.S. Food and Drug Administration

By direction of the Secretary of Health and Human Services

THIS CERTIFICATE EXPIRES: February 27, 2020.

 

LEE_0000384
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 38 of 79 Page ID #:299

aErTICRy,

( Lg U.S. FOOD & DRUG

ADMINISTRATION
“Sal

CENTER FOR FOOD SAFETY & APPLIED NUTRITION

 

Certificate Unique ID: UHQX-YRM5
February 27, 2018

TO WHOM IT MAY CONCERN:
We have reviewed correspondence on behalf of:

Hasim Enterprise
5241 Lincoln Ave Ste B6
Cypress, CA 90630

concerning the status of:

RHINO 7 Platinum 5000 (750mg)

This product is regulated by the Food and Drug Administration (FDA) pursuant to the requirements of
the Federal Food, Drug, and Cosmetic Act (FD&C Act) and the Fair Packaging and Labeling Act (FPLA)
and other related laws.

The Food and Drug Administration does not have statutory authority to approve any food or any food
manufacturer or distributor of such products.

The above referenced product is under the jurisdiction of the Food and Drug Administration which has

primary responsibility for the administration and enforcement of the FD&C Act and the FPLA and other
related laws. We have not examined the specific product being offered for export or reviewed the label.
Under the FD&C Act, such a product may be exported if:

1. It is not adulterated or misbranded and it meets the other requirements of the FD&C Act for
marketing in the U.S.; or

2. It cannot be lawfully marketed in the U.S. but meets the requirements of section 801(e) of
the FD&C Act (21 U.S.C. 381(e)).

Sincerely yours,

Rett J DL:

Robert Durkin, Esq., M.S., R.Ph.

Deputy Director

Office of Dietary Supplement Programs
Center for Food Safety and Applied Nutrition
U.S. Food and Drug Administration

LEE 0000385
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 39 of 79 Page ID #:300

6/14/2018 https:/Awww.access.fda.gov/cap/print-flow.htm?execution=e1154

Form Approved: OMB No. 0910-0793; Expiration Date: 5/31/2018

 

 

 

 

 

 

 

 

Department of Health and Human Services Date:
Food and Drug Administration FOOD EXPORT CERTIFICATE APPLICATION 1e-nG-
Center for Food Safety and Applied Nutrition 02/22/2018 18:08:47
1. Food Manufacturer Information
Manufacturer name: Hasim Enterprise Doing business as name (if other than “Manufacturer
name" to left, and you wish this name to appear on the
export certificate):

 

State License/Registration number: 14700975678
Contact person name: Daniel Lee

 

Address: 5241 Lincoin Ave

 

Contact phone/fax: 1 909 2724184 Cy press State or Province: CA ZIP/postal code: 90630

Contact email: daleesupply@gmail.com Country: US

 

 

 

 

 

2. Exporting Company Information (if applicable)
Export company name:

 

 

 

 

 

 

 

 

 

State License/Registration number: Address:
Contact person name: City: State or Province: |zIP/postal code:
Contact phone/fax or email: Country:
8. Shipment Description

Product Common Name Manufacturer Description/Comments
RHINO 69 Platinum 9000 Hasim Enterprise 750mg

 

 

 

 

4. Intended Destination of Shipment (Country)
Name of country: [CHINA, UNITED STATES]

 

 

5. Send Certificate To ¥ Manufacturer Distributor Other (provide the following information)

 

 

 

 

 

 

 

 

 

 

. Address:

Firm name: -
City: |State: |ZIP/postal code:

Contact person name: Country:
6. Send Certificate Via
Carrier name (U.S. Mail, FedEx, etc.): US Mail jAccount Number (/f applicable):
7. Fees
Fees are $0 per certificate, and will be Copies of certificate: 1X 90 = Total $ 00
billed upon receipt of this application. Number _— Fee/copy
8. Label(s): Attach an original or an electronic copy of any applicable product label(s). A fax copy is acceptable only if it is
readable.

 

 

 

1519340789587_Rhino 69 PL 9000.pdf

 

9. Verification

The undersigned verifies that all ingredients are approved for use by FDA or appear on the GRAS list, and each product
is intended for human consumption and is available for sale in the U.S. without restriction.

 

 

 

 

 

 

 

 

 

Signature: Name and Title: Date:
+ | Agree. Manager Daniet Lee 02/22/2018 18:06:47
FORM FDA 36136 (3/12}
https:/Awww.access.fda.gov/cap/print-flow.htm?execution=e11s4 4A

LEE_0000386
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 40 of 79 Page ID #:301

STAt@I@iec ee

CETTE wy

: reek me ea
DIREC PELL.
Cem ec ane SLSTG|

(Cele eevA RLLSe Ome

sped juawiajddng

Contains One Capsule

 

LEE 0000387
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 41 of 79 Page ID #:302

S207 71 Sandxy

CPN Us aera
DUBE eC ror a libt ss]
Som sles aro eRct@

10 ¥vOz0 SL
“ON 307

re oe
CL ~ THEADACHE;

eSamie Great Results

Contains One Capsule

 

LEE 0000388
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 42 of 79 Page ID #:303

(¢ U.S. FOOD & DRUG
Renee

ADMINISTRATION

CENTER FOR FOOD SAFETY & APPLIED NUTRITION

 

Certificate Unique ID: PZXW-35M2

CERTIFICATE OF FREE SALE

 

1. Pursuant to the Provisions of Rule 44 of the Federal Rules of Civil Procedure, | hereby certify that the
attached letter (and product list, if applicable), as described below, is a true copy of material on file in the
Food and Drug Administration, Department of Health and Human Services and is a part of the official
records of said Administration and Department.

Attachment Dated:
February 27, 2018
To Whom it May Concern
Regarding:
RHINO 69 Platinum 9000 (750mg)

Hasim Enterprise, 5241 Lincoln Ave, Cypress, CA 90630

2. In witness whereof, | have pursuant to the provisions of Title 42, United States Code, Section 3505,
and the authority delegated by the Commissioner of Food and Drugs, hereto set my hand and cause the
seal of the Department of Health and Human Services to be affixed this 27th day of February, 2018.

Rett J D_b:

Robert Durkin, Esq., M.S., R.Ph.

Deputy Director, Office of Dietary Supplement Programs
Center for Food Safety and Applied Nutrition

U.S. Food and Drug Administration

By direction of the Secretary of Health and Human Services

THIS CERTIFICATE EXPIRES: February 27, 2020.

 

LEE_0000389
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 43 of 79 Page ID #:304

ADMINISTRATION

CENTER FOR FOOD SAFETY & APPLIED NUTRITION

A fg U.S. FOOD & DRUG
on

 

Certificate Unique ID: PZXW-35M2
February 27, 2018

TO WHOM IT MAY CONCERN:
We have reviewed correspondence on behalf of:

Hasim Enterprise
5241 Lincoln Ave
Cypress, CA 90630

concerning the status of:

RHINO 69 Platinum 9000 (750mg)

This product is regulated by the Food and Drug Administration (FDA) pursuant to the requirements of
the Federal Food, Drug, and Cosmetic Act (FD&C Act) and the Fair Packaging and Labeling Act (FPLA)
and other related laws.

The Food and Drug Administration does not have statutory authority to approve any food or any food
manufacturer or distributor of such products.

The above referenced product is under the jurisdiction of the Food and Drug Administration which has

primary responsibility for the administration and enforcement of the FD&C Act and the FPLA and other
related laws. We have not examined the specific product being offered for export or reviewed the label.
Under the FD&C Act, such a product may be exported if:

1. It is not adulterated or misbranded and it meets the other requirements of the FD&C Act for
marketing in the U.S.; or

2. It cannot be lawfully marketed in the U.S. but meets the requirements of section 801(e) of
the FD&C Act (21 U.S.C. 381(e)).

Sincerely yours,

Rett J D_f-

Robert Durkin, Esq., M.S., R.Ph.

Deputy Director

Office of Dietary Supplement Programs
Center for Food Safety and Applied Nutrition
U.S. Food and Drug Administration

LEE_0000390
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 44 of 79 Page ID #:305

  

: (¢ U.S. FOOD & DRUG
ia ADMINISTRATION

Certificate Unique ID: UHQX-YRMS5

CERTIFICATE OF FREE SALE

1. Pursuant to the Provisions of Rule 44 of the Federal Rules of Civil Procedure, | hereby certify that the
attached letter (and product list, if applicable), as described below, ts a true copy of material on file in the
Food and Drug Administration, Department of Health and Human Services and js a part of the official
records of sald Administration and Department.

Attachment Dated:
February 27, 2018
To Whom It May Concern
Regarding:
RHINO 7 Platinum 5000 (750mg)

Mo Ree

Hasim Enterprise, 5241 Lincoln Ave Ste B6, Cypress, CA 90630

2. In witness whereof, | have pursuant to the provisions of Title 42, United States Code, Section 3505,
and the authority delegated by the Commissioner of Food and Drugs, hereto set my hand and cause the
sea! of the Department of Health and Human Services to be affixed this 27th day of February, 2018.

Rel J. D2:

Robert Durkin, Esq., M.S., R.Ph.

Deputy Director, Office of Dietary Supplement Programs
Center for Food Safety and Appiled Nutrition

U.S. Food and Drug Administration

By diraction of the Secretary of Health and Human Services

 

  

THIS CERTIFICATE EXPIRES: February 27, 2020.

#4

 

LEE_0000391
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 45 of 79 Page ID #:306

“February 27, 2018.
To Whom it. May Concern

 

 

LEE 0000409
Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 46 of 79 Page ID #:307

 

nei ee tea ee ar ec ee eee cee

 

 

 

 

 

LEE 0000410.

 
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 47 of 79 Page ID #:308

( g U.S. FOOD & DRUG |
oe

ADMINISTRATION

CENTER FOR FOOD SAFETY & APPLIED NUTRITION

 

Certificate Unique ID: 9DPJ-CB26

CERTIFICATE OF FREE SALE

 

1. Pursuant to the Provisions of Rule 44 of the Federal Rules of Civil Procedure, | hereby certify that the
attached letter (and product list, if applicable), as described below, is a true copy of material on file in the
Food and Drug Administration, Department of Health and Human Services and is a part of the official
records of said Administration and Department.

Attachment Dated:
May 11, 2018
To Whom it May Concern
Regarding:
Black Stallion 111K (750mg)

Hasim Enterprise, 5241 Lincoln Ave, Cypress, CA 90630

2. In witness whereof, | have pursuant to the provisions of Title 42, United States Code, Section 3505,
and the authority delegated by the Commissioner of Food and Drugs, hereto set my hand and cause the
seal of the Department of Health and Human Services to be affixed this 11th day of May, 2018.

Robot J. DL:

Robert Durkin, Esq., M.S., R.Ph.

Deputy Director, Office of Dietary Supplement Programs
Center for Food Safety and Applied Nutrition

U.S. Food and Drug Administration

By direction of the Secretary of Health and Human Services

THIS CERTIFICATE EXPIRES: May 11, 2020.

 

Lee_010265
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 48 of 79 Page ID #:309

(¢ U.S. FOOD & DRUG |
“

ADMINISTRATION

CENTER FOR FOOD SAFETY & APPLIED NUTRITION

 

Certificate Unique ID: AJH2-VWZ3

CERTIFICATE OF FREE SALE

 

1. Pursuant to the Provisions of Rule 44 of the Federal Rules of Civil Procedure, | hereby certify that the
attached letter (and product list, if applicable), as described below, is a true copy of material on file in the
Food and Drug Administration, Department of Health and Human Services and is a part of the official
records of said Administration and Department.

Attachment Dated:
May 11, 2018
To Whom it May Concern
Regarding:
JAGUAR 111K (750mg)

Hasim Enterprise, 5241 Lincoln Ave, Cypress, CA 90630

2. In witness whereof, | have pursuant to the provisions of Title 42, United States Code, Section 3505,
and the authority delegated by the Commissioner of Food and Drugs, hereto set my hand and cause the
seal of the Department of Health and Human Services to be affixed this 11th day of May, 2018.

Rett J. DL:

Robert Durkin, Esq., M.S., R.Ph.

Deputy Director, Office of Dietary Supplement Programs
Center for Food Safety and Applied Nutrition

U.S. Food and Drug Administration

By direction of the Secretary of Health and Human Services

THIS CERTIFICATE EXPIRES: May 11, 2020.

 

Lee_010266
 

 

 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 49 of 79 Page ID #:310

ADMINISTRATION
CETER FOR PO0D SAFETY 0. APPuID muTeMnON

(¢ U.S. FOOD & DRUG
SO

 

Certificate Unique ID: BED8-6YPB

CERTIFICATE OF FREE SALE

1. Pursuant to the Provisions of Rule 44 of the Federal Rules of Civil Procedure, i hereby certify that the
attached letter (and product list, if applicable), as described below, is a true copy of material on file in the
Food and Drug Administration, Department of Health and Human Services and is a part of the official
records of said Administration and Department.

Attachment Dated:
February 27, 2018
To Whom it May Concern
Regarding:
RHINO 12 Titanium 6000 (750mg)

Hasim Enterprise, 5241 Lincoln Ave, Cypress, CA 90630

2. In witness whereof, | have pursuant to the provisions of Title 42, United States Code, Section 3505,
and the authority delegated by the Commissioner of Food and Drugs, hereto set my hand and cause the
seal of the Department of Health and Human Services to be affixed this 27th day of February, 2018.

Rett J. DL:

Robert Durkin, Esq., M.S., R.Ph.

Deputy Director, Office of Dietary Supplement Programs
Center for Food Safety and Applied Nutrition

U.S. Food and Drug Administration

By direction of the Secretary of Health and Human Services

THIS CERTIFICATE EXPIRES: February 27, 2020.

 

Lee_010267
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 50o0f 79 Page ID #:311

HASIM DISTRIBUTION, INC.

8251 LA PALMA AVE., #376 Invoice
BUENA PARK, CA 90630
hasimdistributiont @gmail.com
BILL TO SHIP TO
MR RAJESH CHABBRA MR RAJESH CHABBRA
GEMCO DISTRIBUTOR GEMCO DISTRIBUTOR
647 TULLY ROAD SUIT#5 647 TULLY ROAD SUIT#5
SAN JOSE, CA 95111 USA SAN JOSE, CA 95111 USA
INVOICE # DATE TOTAL DUE DUE DATE TERMS ENCLOSED
50181 02/23/2017 $8,467.50 02/23/2017 CREDIT CARD
SALES REP
Darashikoh
ACTIVITY QTY RATE AMOUNT
R699K3DT 200 1.00 200.00
RHINO 69 9000 3D TUBE (20 COUNT)
R6912K3DT 200 1.00 200.00 .
RHINO 69 12000 3D TUBE (20 COUNT) ‘
R712K3DT 200 1.00 200.00
RHINO 7 12000 3D TUBE (20 COUNT)
R&88K3DT 200 1.00 200.00
RHINO 8 8000 3D TUBE (20 COUNT)
R253DT 200 1.00 200.00
RHINO 25 8000 3D TUBE (20 COUNT)
Ri26K3DT 200 1.00 200.00
RHINO 12 6000 3D TUBE (20 COUNT)
0Z5.8KHB 150 1.10 165.00
ORGAGZEN 5800 HOLOGRAM BLISTER (30 COUNT)
SEXY LADY 150 1.10 165.00
SEXY LADY BLISTER (30 COUNT)
SFG3DTC 288 2.50 720.00
SPANISH FLY GREEN 20000 TUBE CROWN LOGO (24 COUNT)
SFPSDTC 312 2.50 780.00
SPANISH FLY PINK 22000 TUBE CROWN LOGO (24 COUNT)
R73KBB 900 0.75 675.00
RHINO 7 3000 BLISTER B-DARK BLUE (30 COUNT)
R75KB2LRZ 1,200 2.25 2,700.00
RHINO 7 5000 TUBE BLUE 2 LINE R ZONE (24 COUNT)
R25T17K3DTK3DOB 250 1.50 375.00
RHINO 25 TWIN 17000 3D TUBE KING LOGO W/ 3D OUTBOX (25 COUNT)
R69T18K3DTK3DOB 125 1.50 187.50
RHINO 69 TWIN 18000 3D TUBE KING LOGO W/ 3D OUTBOX (25 COUNT)
R12T16K3DTK3DOB 125 1.50 187.50

RHINO 12 TWIN 16000 3D TUBE KING LOGO W/ 3D OUTBOX (25 COUNT)

Lee 010268
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 51of 79 Page ID #:312

ai,
i 4 U.S. FOOD & DRUG
ae

ADMINISTRATION

CENTER FOR FOOD SAFETY & APPLIED NUTRITION

 

Certificate Unique ID: 9DPJ-CB26

CERTIFICATE OF FREE SALE

 

1. Pursuant to the Provisions of Rule 44 of the Federal Rules of Civil Procedure, | hereby certify that the
attached letter (and product list, if applicable), as described below, is a true copy of material on file in the
Food and Drug Administration, Department of Health and Human Services and is a part of the official
records of said Administration and Department.

Attachment Dated:
May 11, 2018
To Whom it May Concern
Regarding:
Black Stallion 111K (750mg)

Hasim Enterprise, 5241 Lincoln Ave, Cypress, CA 90630

2. In witness whereof, | have pursuant to the provisions of Title 42, United States Code, Section 3505,
and the authority delegated by the Commissioner of Food and Drugs, hereto set my hand and cause the
seal of the Department of Health and Human Services to be affixed this 11th day of May, 2018.

Rett J Df:

Robert Durkin, Esq., M.S., R.Ph.

Deputy Director, Office of Dietary Supplement Programs
Center for Food Safety and Applied Nutrition

U.S. Food and Drug Administration

By direction of the Secretary of Health and Human Services

THIS CERTIFICATE EXPIRES: May 11, 2020.

 

Lee_010270
 

Case|8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 52 of 79 Page ID #:313

oOo CO SN HN WN

10 EXHIBIT D

1] LETTERS FROM FAMILY
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 53 0f 79 Page ID #:314

Yoon Jung Lee (Eunice)
1515 W Domingo Rd
Fullerton CA 92833

December 22, 2020

Re: Nam Hyun Lee

Dear Honorable Judge,

My name is Yoon Jung Lee, the eldest child of Nam Hyun Lee. | am writing this letter on behalf of my
father, Nam Hyun Lee. Although I’ve lived on my own over the past decade, my father is the type of
person who calls or texts me just to check in and ensure that my needs are met.

My father, mother, two younger siblings and | lived in Orange County until my parents divorced in 2009.
When we were living together as a family of 5, the children rarely had to worry about finances or meals
and were able to enjoy middle-class childhoods . His way of expressing love to the family was to ensure
that we had sufficient finances and not worry about money as he grew up in poverty. Hoping that we
would live a better life, my father worked diligently to provide us with stable housing, food, clothing,
and all other finances needed for our education and recreational activities. Thanks to my father, my
childhood memories are filled with numerous family road trips, such as driving all the way to
Washington DC, and many other nature spots that | still enjoy visiting on my own. | recall the times
when my family used to attend church services together on Sunday mornings then grab lunch and shop
at the grocery store together, and my father would always buy abundant snacks for our family, his
employees, and our neighbors. My father was liked by our church members, our neighbors, and
extended family for his generosity and willingness to help those in need. He received many awards by
local community organizations, with the most recent award by the Korean Prosecutors Association in
September 2018.

Although my family had many good memories, our family was also troubled by his alcoholism and
gambling habits, which was the main cause of the divorce. Growing up, my mother used to tell us that
he drank alcohol to cope with his troubled childhood. As years passed by and | matured, | was able to
notice cyclical patterns in his behavior. There would be times (days, weeks or months) where he would
drink as if there were no tomorrow. Even if my mother hid all the money and locked the doors, he would
find a way to walk to the local liquor store to buy alcohol. But following those days, he would be
“normal”, which is when he would return to his self-employment work and we would go on our family
trips. Those days of normalcy were followed again by a period of impulsive and reckless
decision-making and behavior (such as unwise business expansion). During my childhood and teenage
years, we saw these three types of behaviors repeat itself as a cycle. All of my family members
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 54o0f 79 Page ID #:315

recognized that something was wrong with him, but it didn’t occur to our mother to seek help from a
mental health specialist as mental illness is widely considered taboo in the Korean culture of our
parents’ generation and is often misunderstood and underdiagnosed.

Later on, as a student pursuing a master’s degree in social work, | came to recognize that my father’s
cyclical patterns of behavior are symptoms of Bipolar Disorder Type I. During that lecture, we were
learning about the diagnostic criteria for Bipolar Disorders according to the Diagnostic and Statistical
Manual of Mental Disorders, 5"" Edition (“DSM-5”), and my professor described how people affected by
the illness might look like within society and how they often self-medicate themselves with alcohol and
often don’t realize their actual mental health needs. As soon as | heard those words, | began crying and
had to step out of class because | recalled a time in high school when my father begged me to give him
the alcohol that my mother had hidden somewhere in the house. He was crying as he begged, saying
that he needed to drink alcohol because it was medicine for him, and that it helped him feel better.

| have now spent several years as a senior social worker for Orange County Social Services Agency, Child
and Family Services, and am currently in the process of pursuing official licensure for clinical social work.
Based on my experience interacting with individuals with mental health concerns, it would be my
professional opinion that my father has been struggling for decades with undiagnosed Bipolar Disorder
and that the lack of formal treatment has exacerbated his symptoms over time, including the behaviors
that led to his current incarceration. As his daughter, I’m hoping that he’d be able to receive the proper
treatment he needs as soon as possible, even if it means deportation to South Korea, and ask you to
take my letter into consideration as you weigh his sentence.

Sincerely,

VIAL

Yoon Jung Lee

KOREAN PROSECL TORS ASSOCIATION

are

 
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 55of79 Page ID #:316

 

A+ tol] AAE Nam Lee S44 Young Hee Lee ff
QLICH. Al] Sawe7} TRAY BIS A|LYD
MCSA USF AOOrScict, O]Folzte 2
Leto, 22 OPE SHAD BS AID
7tA Slo] AD WEBS APO} ofa
ALSO MA} E171 SAIC.

BOlO{EIAP Et Ola BETO] Al-E7E OI QALt

ste S4O|RUcCl FSGS MBAS HUH
OSM SS ACCHSL| TRLESHLIct. o|A
HE A2ta SSl7} BAe} YZto| HB cict.

 

of 90 O| CLEIA! HO eJO|7iAILICH. stLbH ol
AA] OHQOHS ZICPEIAILICH. ARSC] S7/Moll oO! PALS AAS SOA O74

HFA Z2Yo| FES BILIct.

rx 2 foe
Pl m i

0
aL

SSM] Stel RODSMSLC USL Belglol oma SHS Set of7| Hao] PRS oe
WAFS SUAD ANIC AMS) PEASE MES SAl 2s] PES SBLICH.

¥

oO

O|Al| AASI7t OFS Sh = QA] Stas AlZ) Bt etect.

202014 12H 212! o/s] £2!

The following is a translation of a letter written in Korean by Nam Lee’s younger sister:
Your Honor,

lam Young Hee Lee, younger sister of Nam Lee. It breaks my heart to know that my brother has been in
jail for years when his health condition is not entirely well. | thought he was living hard with a dream
that he would live a better future in a big country called the United States. He is a soft-hearted person
and | think there was a mistake in his judgment. Your Honor, | believe it’s because he has been living
alone faraway in the U.S. and I’m sure he has many thoughts and regrets his wrongdoings.

Our parents who are almost 90 years old are waiting for him in Korea (shown in photo). They’re looking
forward to hearing from his only son every day. We sincerely ask you to please help us so that he can

meet his elderly parents before it's too late as my brother also had surgery for colon cancer stage 3B a
couple years ago.

Sincerely,

Young Hee Lee, December 21, 2020
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 56 of 79 Page ID #:317

Dear Judge,

All throughout my childhood, my dad made me believe that | was the most entertaining person
in the world. Even as a little girl at the age of maybe five or six, | knew that he loved me
because he never spanked me except once when he tried to teach me how to tell time. He

always laughed with me, was good to me, and made me feel as if | will have my own talk show
which would one day be a hit.

My dad is an adventurous and a hopeful man. | always watched him work hard, how he made
time to go on vacations with us, and saw him call his family in Korea often to keep in touch with
our grandparents. | think he’s learned over the years that he can’t waste time dwelling on bad
things that have passed. After my parents’ divorce, I reconnected with my dad when he got
diagnosed with colon cancer. He is resilient, but my heart aches knowing that he’s been in jail
the past couple years with his medical history.

| really miss my dad. He got arrested two months after my engagement, and our wedding plans
changed because of his absence. | gave birth to a beautiful boy during the pandemic this year,
and all | can think of is for my dad to see and hold his first grandbaby. He’s always tried his
best in taking care of us and his family, and | hope to do the same for mine.

Yours truly,

Pans —

Yoon Ji Lee, second daughter of Nam Hyun Lee

  
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 57 of 79 Page ID #:318

Lemuel Lee
1515 W Domingo Rd
Fullerton, CA 92833

December 23, 2020

Your Honor:
I am writing to urge leniency in the sentencing of my father, Nam Hyun Lee.

As his son, I know the burdens he endured to provide for his family. I would like to give a
perspective from my memories with him to show that he is not the man standing before you.

The Asian family dynamic is not as verbal as Americans; my father was not the type to directly
express his feelings towards us through words but through gestures instead which made his
actions misunderstood. After every fight we had, he would knock on my door with a plate of
fruit he prepared himself to offer me. At first, I thought this was bothersome, but now I learned
that it was his way of apologizing instead of directly saying “I’m sorry”.

My fondest memory of my father was when I was still in elementary school. My parents had just
divorced and my father’s company at the time had declared bankruptcy. Both events strained his
relationships with his children, but he was relentless to right his wrongs. He did not have a car
for a few months after the divorce so he would walk me to school in the mornings. I can still feel
the same excitement I got when I saw his smile every morning before we walked together. I
know his love is as genuine for his children today as it was for me back then.

He and I are both aware of the gravity of the crimes convicted against him, however, the motive
behind them is not criminal. It is agonizing to see him have to suffer for his actions when they

were solely for his family’s welfare. My father did whatever it took to see his children succeed in
life and because of him, I am as I stand today.

Sincerely,

2h Le

Lemuel Lee
 

Case|8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 58 of 79 Page ID #:319

f&

Oo CO NT HN N

10 EXHIBIT E

11 CERTIFICATES OF PARTICIPATION
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 
 

SANTA ANA COLLEGE

SCHOOL OF CONTINUING EDUCATION
RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT

 

Has _40 hours of instruction in
English as a Second Language

Steve Bontiali December 9,2020 Steph ie S,

 

Associate Dean of Instruction

Instructor

 

© 2015 Great Papers
 

sated ey SHUG

 

SANTA ANA COLLEGE

SCHOOL OF CONTINUING EDUCATION
RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT

Certificate of Completion

This is to certify that

 

has successfully completed

| Eng ish as a Second Language - Intermediate Low

May 17th, 2020

Patricia Coyle
Date

Instructor
 

cot
ee

~
< tae
Ne

ie
iy ny
WHT ery

oo
“aay,

 

 

JoyoNsSUT

ahho,) DNNGWSL

VOLNSULT PUOIVG & Sv YSISUy

 

en

JIN.YSUI JO Sasse]o TE SEY

 

 

 

ADATIOZ) VWNY VINVS

Ul UOI

4.

G OnMYAHAS

BY} AJIV199 07 SI SIG,
LOMALSIG FDATIOZ ALINAWWOD ODVLINVS OHONVY
NOLIVONG ONIONILINO’) 40 TOOHDS

 

 

UONYSU] Jo uvag oeIN0ssy

 

 

 

 

 

 

 
 

323

iled 12/29/20 Page 62 0f 79 Page ID#

18-cr-00226-JVS Document 55-1 F

Case 8

 

 

 

SANTA ANA COLLEGE

 

SCHOOL OF CONTINUING EDUCATION
RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT

ificate of Participation

This is to certify that

QM

Has _23 classes of instruction in

English as a Second Language

we F '
Pat Col ebruary 3,2029

Instructor

 

Stephanie Saramore

Associate Dean of Instruction

 

 

 
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 63 of 79 Page ID #:324

 

 

 

JO}ONSU]

agho)

 

Oo
@
a
@
5
@
K
N

BY} AJV189 0} SI SIT,

TORRM AIG Jo OWT

yON.APSUI JO Sasse]O ET sey

6T0Z

JOLNSUL] PUOIIG & SV YSIPoUy

 

FTOATIOD VNV VINVS

aU YyTo}s

NOLIVONGY ONIONNILINO;Z) 40 TOOHOS

 

DOTALSIG AATTIOD ALINOAANWNOD) ODVIINVS OHONVY

 

WOTONSU] JO Uva] syeIOOsSsVy

OKOUNOWO SG,

 

 

 

 

 

 
 

 

 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 64 of 79 Page ID #:325

 

 

 

SANTA ANA COLLEGE

SCHOOL OF CONTINUING EDUCATION
RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT

oe
o

. . . m

This is to certify that ,

a
~
z=
~
9
Y

Nem Hun. Loo

Has completed a course of instruction in

Computer Applications

All Instruction Provided in English only.

MS Excel Z016

 

 

 
 

of 79 Page ID#

VS

8-cr-00226

(ANSE EMSS SEES

WAKE

12/29/20 Pa

cument 55-1 |

= ee axe 7 2 a ea Son ata
(AMEMEAWAMEWEMEMOMSMARMAWESMASESMOMEMDSAM EM EW EM EMEMEW MEM OMEN KAWAWAK AKAMA WAWAWAKAWEKAKANAXAWAKEAMIMAMEWEMENENE

 

MINOW

 

 

 

 

 

RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT
SANTA ANA COLLEGE/SCHOOL OF CONTINUING EDUCATION
CENTENNIAL EDUCATION CENTER

Certificate of Completion
General Office Clerk

oWMUNI TT,
°° Cy
“

©

.

~

a
=
x Presented to
o
=

°

t

e
@
m
o
a
~
zu
~
9
Y

 

has completed the following career preparation courses:
Vocational Business 124-Intro to Keyboarding I
Vocational Business 118-Introduction to Windows 10
Vocational Business 258-Navigating the Internet
Vocational Business 260-Introduction Word Processing/MS Word
Vocational Business 262-Introduction to Spreadsheets/MS Excel
Vocational Business 400-Employability Skills

LEG: —___June 19,2020

Career Education Adjunct Professor

 

DINE IT IN

PRP

 

DDRII RDI

 

ROMAN IRA

=,

LDL DPDLOD LEDER PLEDILEDDPIELISPEP DISS ELDILPILIILPODPDILDI PELE LIE DPD LPP LIP DIPPER d SDD RINDI LINILPD IOI GAR IE

 
 

 

OW
DRIAL AI MINE

SANTA ANA COLLEGE

SCHOOL OF CONTINUING EDUCATION
RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT

f79 Page ID #227

KIARA MOEA WEEMS SMESKESHES

LOM EE EWES

MOM,

 

1 Filed. 12/29/20 Page

 

Has completed a course of instruction in

Computer Applications

All Instruction Provided in English only.
Employability Ski
mployability Skills
Instiictor

$°8518-cr-00226-JVSeBocument 55

 

 

 

OE

oF
‘
ALANA ST ENREIATTNINAONI NTA TIAA DDN INITIATED INDAIND ING , s SDI DIINOINISIIINDI® TIS IININEINEIRI DIDO SONI |

 

 

 

 
 

ee = eee
A

SAWAWOMOW ANEW EAMOW MANE MAM EM EAMAMANONEWAMEM EWES ERMA MESSER EMESIS SEMEN AM ASHES AMAA AMAW SMA MAMESMONEAMEMEMESOSOMS

 

DRDRLAIL ATP

Zi

SANTA ANA COLLEGE

SCHOOL OF CONTINUING EDUCATION
RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT

Ex

OY

LSE (OME SWE
LDPDDADPIDIING

of 79 Page ID

ie

<TD DIY

nS

",

Oe<
9

AAW EWEEK ON EOE EM OME DEMON OWE

SPRL OI MID LOLAD R&R RPI

Has completed a course of instruction in

Computer Applications

a
4
a
a
q
Qi
q
G
q
a
a
q
q
g
q
a

All Instruction Provided in English only.

Adobe PhotoShop CSE

 

 

 

se
(a

KDR DLD RIG

 
 

 

 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 68 of 79 Page ID #:329

 

SANTA ANA COLLEGE

SCHOOL OF CONTINUING EDUCATION
RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT

 

Has completed a course of instruction in

Computer Applications

All Instruction Provided in English only.

MS PowerPoint 2016

coe QHireg, F _._ June 19, 2020

Instractor

 
 

 

 

SANTA ANA COLLEGE

SCHOOL OF CONTINUING EDUCATION
RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT

t
&
g

 

Has completed a course of instruction in

Computer Applications

All Instruction Provided in English only.

MS Word 2016

ranhon

 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 69 of 79 Page ID #:330

 

 

 
 

 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 70 of 79 Page ID #:331

 

SANTA ANA COLLEGE

SCHOOL OF CONTINUING EDUCATION
RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT

4
&
v

 

Has completed a course of instruction in

Computer Applications

All Instruction Provided in English only.

Intro to Windows {0
Hara, F

 

 

 
 

 

 

SANTA ANA COLLEGE

SCHOOL OF CONTINUING EDUCATION
RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT

 

Has completed a course of instruction in

Computer Applications

All Instruction Provided in English only.
a e
Navigating the Internet

Tost Zot

 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 71 of 79 Page ID #:332

 

 
 

 

 

 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 72 of 79 Page ID #:333

 

 

SANTA ANA COLLEGE

SCHOOL OF CONTINUING EDUCATION
RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT

WUNi?;
,o™ Yo
8 ¢
© ¢
«
@
mw

This is to certify that ,

t
~
A
=
<
”
°o
x
o
t

ao
~
=
~
i]
Y

&
¢

Nam Leo

Has completed a course of instruction in

Computer Applications

All Instruction Provided in English only.
a
College Keyboarding |
Instr °

 
 

                 
                   

 

GETTY Re Re Ry SR SR Sa Sy SR Sy SR SR SER
KG Ei Siw SIS SIS IMIKIAI SUIS OS
LENGE RP RP RR A A A ON
Wy “hy
Sie , A
* OSCE a)
0 hess SANTA ANA COLLEGE SS
vi Waal a e . ° 1 PE S
2 NG _ School of Continuing Education a
APE ° ° ° °
.— Rancho Santiago Community College District
D> YK Wale
5 Oe : ° ‘ ‘ ‘ :
a clen ncy Certincate =f
o Cee -

 

W>
DY
y
~

i

           

K<S

 

ee
ane et Pi

—
ON
<7
SY

Se
7 Ay

        

xo

 

 

   

has met the standards established by the California State Board of Education for

s Document 55-1 Filed 12/29/20 Pa

successful completion of the Science HiSET test for General Education Development

and is therefore entitled to this certificate

 

Cartas & Michael February 12th, 2020 Stephanie Paramore
4 Instructor Date Dean of Instruction

   

     

   

   

 

 

       

 

           

   
  

        

        

  

 

a Xn ae
PSOE es
YNWVBS)

— a . = BINA Need Nata Nee ~ we ee 3 ee

W ALA BVA
AWA OMA WA Ov~AWS DAVES AWA AVA DAVE SAWS SOv~AVWS OMAWA wy ‘
‘ SRLS LES LESS SIGS LES IRIS ISIN AMS

WWRS CAVES CAVES CAVE LARS
ES * SAAS SAS AES
 

ti> SP STR SRR SRR SSSR SSR SSR ESR ESR SSR SSR SSR SS SST SS SSR OR

ASI KOE ROB ROIEIARCRIERC—]ISACYSACYSACICISACISNCOYSACRYI IACI IACI SARI ANCE
x Cel el eiereisieieie ae ae Vela a Ae
TTS Wy wy Y ‘ ge’ R wo ™ 4 R oF RX + Y * a ie LY 1] Ri it Ry 4 A e Rie Re 7 A Ol yy Ip in
E.G EN PAN NN PN PN PN PN PN PN PN PN AN AN Pe SN

a aN a aN aN Me elie aN a a la aN a aN ak ae ae ME? Gee AWE Ne AME oe Ae eer en 2 ai] \\

 

SANTA ANA COLLEGE

School of Continuing Education
Rancho Santiago Community College District

 

on, . Ly\
ee)

mae
AN
vy @

f i
‘This is to certify that} o
i 1 >
px
Le

Nam Le

has met the standards established by the California State Board of Education for

-1 Filed 12/29/20 Page 740f 79 Page ID #:335

 

<J
Se yy gh Ji
TAS JAS JAG TAS
6 C 6
4 4
ty yy ~ Ae
hos
aes SSeS:

<>

 

6.
CTRPL ERE

 

successful completion of the Social Studies HiSET test for General Education Develop-

cS

A)

LA

Tes 2 ment and is therefore entitled to this certificate

SH
SS

SL
ROSS
y S
A x
hae 1
tan / i
eae
22 eee

 

__ Cakes & Michael December. 30th, 2019 Stephanie Paramore
Instructor Date Dean of Instruction

Case 8:18-cr-00226-JVS Document 55

         
  

       
  

    
  

   
  

SEES (\\ sap AA\., (NN Sa (NN (NN ei UN aN ee NUN NNN
- So op A PS wk OVS OU fs PA Pre DRA eA DA RESP
V5) INES [NINE NCEE NCES
Sar" OF 7 7 S77 SS ORS OSES SAS OL
 

SEE REEEEE EE

Fin a Nt 5 Nl el

ee

ae

ps FOX

LEI IIIS,

i

Document 55-1 Filed 12/29/20 Page 75o0f 79 Page ID
ete Yew

sole

 

 

   

at

      
 

   

SANTA ANA COLLEGE
School of Continuing Education
Rancho Santiago Community College District

High School Reading Equivalency Certificate

oe UNi Tr,

J Pa
Ka “
&

Se mace
« This is to certify that

Fay od
oe

Nam Lee

has met the standards established by the California State Board of Education for
successful completion of the Reading HiSET test for General Education Development
and is therefore entitled to this certificate

Stephanie Paramore
Dean of Instruction

(Boke

a
is

(\
me

3

 

 

 

 
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 76 of 79 Page ID #:337
Woe, " fy ~ / — eG ons pa .

  

 

 

 

 

 

 

 

—_
3 CI
: CO. F
3 — 5
Oo ¢&
ee Oo. cuz aT)
Q 3s Oo
N
& = 22
8 S35 = © .
a | BD
< co *
: S ag yy
ae BS \ 7
x gs & CI 3s NS
eis Q. pa 5 = PD
oe |S ™ S
oS ~*~ am =
8 =: — - me FQ
te o a5 az Ci
AY & < =
. >
gt 8 ve oS:
so ~~; =}
~ g ® Ss >
WS rs o I
R
af a
ale °
5 on
&
eB
5

 

 

 

geot}197) ADU9

 

 

 

 

 

Eat

N
o
‘ SA
“HY

.

Zs

C<
Cs
ji
 

Casey8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 77 of 79 Page ID #:338

-

oO OO SN Dn NN

10 EXHIBIT F

11 CHEMICAL ANALYSIS
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 78 of 79 Page ID #:339

From: Mcintosh, Loan

To: I id; Brent (LA) James;
Subject: FW: Operation Rhino - CBP LSSD Synopsis
Date: Friday, November 02, 2018 9:22:54 PM

Attachments: image001.png

 

rrom the CBP Chemists, See below.

Sent with BlackBerry Work
(www.blackberry.com)

From: HUTT, KEN C

Date: Friday, Nov 02, 2018, 4:26 PM

To: McIntosh, Loan

Subject: Operation Rhino - CBP LSSD Synopsis

Special Agent Mcintosh,

nere Is a Synopsis OT WNat We encounterec auring tne operation:

Arrived at assigned locations ~ 0600 and waited until all clear. For Site 4 we were waiting at the CP
until about 0900. At site 4 we were requested to test various products found in a small room with a
cot where it appeared they were experimenting on formulations for various products. Within that
room we tested items claimed as Kratom, CBD, and what appeared to be commercial products of
male enhancement drinks + 1 female enhancement drink (similar to a 5 hour energy bottle). The
items claimed as Kratom did contain mitragynine (active alkaloid in Kratom). some of tne LBL
products did test positive for CBD; however, one such product (Hemp Bombs capsules) contained
phenibut (not approved by FDA). In addition to the CBD products, there was a powder that matched
to CBD and another powder that contained CBD. 4 of 5 male enhancement energy drinks and the
female enhancement drink were found to contain a sildenafil analogue or mixture. A total of 21
items were analyzed at Site 4. One issue we had at this site was the fact we were running back and
torth between the room and the mobile lab tor sampling and photographing. We probably should
have just gone into the room and analyzed since there was electrical available inside the room, but
we also didn’t want to get in the way of anyone processing evidence. The other issue we had was we
did not expect to be analyzing for CBD products. These are typically screened at the LAX facility with
a GCMS instrument. Although we did positively identify CBD in a few of the products, we did not go
on testing other CBD prodcuts, such as the CBD gummies and oils. Last lesson learned on this, is that
we need to bring additional tables in the tuture as running the instrumentation trom the mobile lab
while the generator was going did make it a little difficult for analysis.

We arrived at Site 2 at about noon where we were requested to test unmarked/unpackaged
capsules and bulk powders and a vacuum sealed bag of vials containing liquid. All but 1 of the
capsules tested were found to contain sildenafil while the powders and liquid varied from sildenafil,
tadalafil, dapoxetine and filler agents. We were fortunate enough to have space within this facility to
bring in the equipment and test on-site instead of in the mobile lab.

From Site 2 & 4 my team tested 43 items, of which 17 were positive for the ED drugs listed in the
warrant.

From all 4 sites the teams were at (Sites 1, 2, 4, and 5) we ended up testing a total of 62 items, of

Lee 001052
 

Case 8:18-cr-00226-JVS Document 55-1 Filed 12/29/20 Page 79 of 79 Page ID #:340

wnicn 25 were positive Tor tne Ev arugs "sted mn tne warrant.

Overall. | believe this was a verv successtul mobile operation Tor us ana we nope tnat we
expectations of the agents and ofticers involved witn tnis investigation. we are alwavs 1ocr:”
more work outside ot the lab in order to assist other agencies in and outside of tne Vitis ur
keep U.S. consumers sate. Fiease let me KNOW IT vou Nave anv questions or request: *
Investigations. Have a great Weckciid!

VIR

 

wiis.cor.a:LSSD-LALAB
Branch Chief Section 6
3265 N. Lakewood Bivd.
Long Beach, CA 90808

Normal Schedule: 0700-1630 M-F, RDO — 1°* Thursday of PP, 8 Hr Day — and Friday of PP

“Insanity — doing the same thing over and over again and expecting different results.” - Unknown

Lee_001053
Bircen. -
